Citation Nr: 1446084	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  13-10 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1954 to November 1957.  He also served in the Oklahoma Army National Guard from June 1962 until October 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's hearing loss was not present during active duty service or for many years after service; and did not have its onset during a period of active duty for training or inactive duty for training.  


CONCLUSION OF LAW

Hearing loss was not incurred, and may not be presumed to have been incurred, during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in November 2010.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  

All relevant facts have been properly developed, and all evidence necessary for equitable resolution of the appeals have been obtained.  The Veteran's service treatment records and private medical records have been obtained.  In addition, he was afforded a VA examination in February 2011.  The Board has reviewed the examination report and finds that it is adequate because the examiner reviewed the claims file; discussed the Veteran's pertinent medical history and current complaints; physically examined the Veteran and reported all findings in detail; and provided a detailed rationale in support of the conclusions she reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (providing, basically, that a medical examination and opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.').    

The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required. 

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 C.F.R. § 3.303.  Disorders diagnosed after discharge may also be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability resulting from a disease or injury incurred or aggravated, in line of duty, during a period of active duty for training; or for injury incurred or aggravated, in line of duty, during a period of inactive duty for training; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. §§ 3.6(a), 3.7(m).  

In addition to the foregoing, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307(a), 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 3.309.  

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence); see also Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service . . . a veteran may still establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley, at 159-160.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Discussion & Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Veteran seeks service connection for hearing loss based on loud noise exposure during service.  He reports that he first became aware that he had a hearing disorder when he failed the audiometric portion of his 1985 National Guard separation examination.  

As noted before, the Veteran served on active duty from November 1954 to November 1957; and in the Oklahoma Army National Guard from June 1962 until October 1985.  Private audiology testing in September 2010 and VA audiology examination in February 2011 confirm a current diagnosis of bilateral sensorineural hearing loss.

Active duty records from 1954 to 1957 contain no evidence of any ear trouble/hearing loss.  Although testing during service was "whispered voice", the Board notes that the Veteran specifically denied any ear problems during his 1957 separation examination, and finds this declaration to be highly probative evidence against the claim.  See Owens, 7 Vet. App. 429 (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).  There is also no record of hearing loss in the year following the Veteran's separation from active duty service.  Additionally, while periodic National Guard examinations in 1975, 1980, and 1984 found decreased hearing thresholds, there is no contemporaneously made allegation or finding that the loss first began during a period of active duty for training or inactive duty for training.  Accordingly, service connection for hearing loss on a direct basis or under the presumptive provisions of 38 C.F.R. §§ 3.307(a), 3.309(a) is not warranted.  

The earliest evidence of diminished hearing acuity is reflected in National Guard records dated in 1967 (see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (noting that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim); and there is, again, no contemporaneously made allegation or finding that the loss first began during a period of active duty for training or inactive duty for training.  In this regard the Board notes that the 1967 thresholds were well within normal limits and the Veteran's hearing did not meet VA's definition of hearing disability until 1975; and reiterates that there is no contemporaneously made allegation or finding that the loss first began during a period of active duty for training or inactive duty for training.  Moreover, although the 2010 private audiologist and the 2011 VA examination were both apprised that the Veteran had been exposed to loud noise throughout his military career, neither practitioner stated that the Veteran's hearing loss was related to service.  At this point the weight of the evidence is decidedly against the claim.  See Owens, 7 Vet. App. 429 (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).  

To the extent that the Veteran himself suggests that his hearing loss may be related to his exposure to loud noise during service, he is certainly competent to sense hearing loss.  However, there is no indication that he is qualified through specialized education, training, or experience to offer a competent opinion on the cause of his hearing loss.  See, e.g., Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); Routen v. Brown, 10 Vet. App. 183, 186 (1997) (A layperson . . . is generally not capable of opining on matters requiring medical knowledge); and Bostain v. West, 11 Vet. App. 124, 127 (1998) (providing that a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  The Board therefore finds the Veteran's opinion on causation to be mere speculation and consequently of no probative weight.  See Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) ("[w]hether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board").  The criteria for a grant of service connection under 38 C.F.R. § 3.303(d) are therefore not met.

The preponderance of the evidence is therefore against the claim.  Service connection for bilateral hearing loss must therefore be denied and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§3.303, 3.309; Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (noting that when all the evidence is assembled, VA is responsible for determining  . . . whether a preponderance of the evidence is against a claim, in which case, the claim is denied.).  

ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


